Appeal by employer-carrier from award to claimant in a “heart case”. Claimant, employed as a salesman and production man, as part of his duties examined the goods' — fabrics — sold before shipment. Ordinarily, other employees would bring the goods, weighing approximately 85 pounds, to a rack about 6 feet high where they would be suspended and examined. He testified that on September 17, 1957, he went to examine some goods sold and because there were not as many employees as usual, he helped in lifting and that such work was rare and most unusual on his part. After completing the examination and when leaving he started “to feel very badly” and that within the hour, through the help of a friend, a doctor attended and examined him and ordered his removal to a hospital where his condition was diagnosed as acute coronary thrombosis and myocardial infarction. His testimony was corroborated in many respects by another employee. A doctor — specialist in cardiovascular disease — testified for claimant that he examined him on September 17, 1957 at his office and arranged for hospitalization and that he was suffering from acute coronary thrombosis; that on September 29,1957, after the patient had improved somewhat, he discussed the case with him and was informed about the “ lifting incident”. Such incident, he said, was causally related to the coronary thrombosis. The medical offered by the carrier concluded that there was no causal relation as he suffered no pains at the time of lifting. The doctor somewhat qualified his testimony by stating that if the onset started in five minutes — as stated in report of claimant’s doctor — there was a possibility of causal relation. The board in accepting claimant’s version of the incident of September 17, 1957 and its resulting consequences — in most phases undisputed ■— was amply justified and supported by substantial evidence. Decision and award unanimously affirmed, with costs to the respondent Workmen’s Compensation Board. Present —■ Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.